

115 HR 4307 IH: Public School Emergency Relief Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4307IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. King of New York (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for temporary emergency impact aid for local educational agencies.
	
 1.Short titleThis Act may be cited as the Public School Emergency Relief Act. 2.FindingsThe Congress finds the following:
 (1)In 2017, the United States experienced an unprecedented influx in arrivals of unaccompanied alien children.
 (2)In fiscal year 2017, the Department of Health and Human Services Office of Refugee Resettlement released 42,417 unaccompanied alien children to sponsors nationwide.
 (3)Federal law, as upheld by the Supreme Court decision in Plyer v. Doe, 457 U.S. 202 (1982), permits all children residing in the United States access to a public elementary and secondary education regardless of their immigration status.
 (4)An unprecedented influx of unaccompanied alien children has resulted in a strain on the Nation’s public school system.
 (5)In response to these conditions, this Act creates an emergency grant for the 2017–2018 school year tailored to the needs of local educational agencies affected by enrollment increases attributable to unaccompanied alien children.
			3.Temporary emergency impact aid for immigrant students
			(a)Temporary emergency impact aid authorized
 (1)Aid to State educational agenciesFrom amounts appropriated to carry out this Act, the Secretary of Education shall provide emergency impact aid to State educational agencies to enable the State educational agencies to make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools to enable such eligible local educational agencies and schools to provide for the instruction of students served by such agencies and schools.
 (2)Aid to local educational agencies and BIA-funded schoolsA State educational agency shall make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools in accordance with subsection (c).
 (3)Notice of funds availabilityNot later than 14 calendar days after funds are made available to carry out this Act, the Secretary of Education shall publish in the Federal Register a notice of the availability of funds under this section.
				(b)Application
 (1)State educational agencyNot later than 7 calendar days after the date by which applications under paragraph (2) shall be submitted, a State educational agency that desires to receive emergency impact aid under this section shall submit an application to the Secretary of Education, in such manner and accompanied by such information as the Secretary of Education may require, including information on the total immigrant student child count of the State provided in applications submitted under paragraph (2) by eligible local educational agencies and eligible BIA-funded schools in the State.
 (2)Local educational agencies and BIA-funded schoolsNot later than 14 days after the date of the publication of the notice described in subsection (a)(3), an eligible local educational agency or eligible BIA-funded school that desires an emergency impact aid payment under this section shall submit an application to the State educational agency, in such manner, and accompanied by such information as the State educational agency may require, including documentation submitted for the most recent quarter completed that indicates the following:
 (A)In the case of an eligible local educational agency, the number of immigrant students enrolled in the elementary schools and secondary schools (including charter schools) served by such agency for such quarter.
 (B)In the case of an eligible BIA-funded school, the number of immigrant students enrolled in such school for such quarter.
 (3)Determination of number of immigrant studentsIn determining the number of immigrant students for a quarter under paragraph (2), an eligible local educational agency or eligible BIA-funded school shall include the number of immigrant students served—
 (A)in the case of a determination for the first quarterly installment, during the most recent quarter completed before the date of enactment of this Act; and
 (B)in the case of a determination for each subsequent quarterly installment, during the quarter immediately preceding the quarter for which the installment is provided.
					(c)Amount of emergency impact aid
				(1)Aid to State educational agencies
 (A)In generalThe amount of emergency impact aid received by a State educational agency for the 2017–2018 school year shall equal the product of—
 (i)the increase (if any) in the total number of immigrant students— (I)as determined by the eligible local educational agencies and eligible BIA-funded schools in the State under subsection (b)(2); over
 (II)the number of such students enrolled in such State during the corresponding quarter of the 2015–2016 school year; and
 (ii)$12,000. (B)Insufficient fundsIf the amount available to provide emergency impact aid under this section is insufficient to pay the full amount that each State educational agency is eligible to receive under this section, the Secretary of Education shall ratably reduce the amount of such emergency impact aid to each such State educational agency.
 (C)Retention of State shareIn the case of a State educational agency that has made a payment to a local educational agency prior to the date of enactment of this Act for the purpose of covering additional costs incurred as a result of enrolling an immigrant student in a school served by the local educational agency for the 2016–2017 and 2017–2018 school years, the State educational agency may retain a portion of the payment described in paragraph (2)(A)(ii) that bears the same relation to the total amount of the payment under such paragraph as the sum of such prior payments bears to the total cost of attendance for all students in that local educational agency for whom the State educational agency made such prior payments.
					(2)Aid to eligible local educational agencies and eligible BIA-funded schools
					(A)Quarterly installments
 (i)In generalA State educational agency shall provide emergency impact aid payments under this section to eligible local educational agencies and eligible BIA-funded schools on a quarterly basis for the 2017–2018 school year by such dates as determined by the Secretary of Education. Such quarterly installment payments shall be based on the number of immigrant students reported under subsection (b)(2).
 (ii)Payment amountSubject to paragraph (1)(B), each quarterly installment payment under clause (i) shall equal 25 percent of the amount determined under paragraph (1)(A).
 (iii)TimelineThe Secretary of Education shall establish a timeline for quarterly reporting on the number of immigrant students in order to make the appropriate disbursements in a timely manner.
 (iv)Insufficient fundsIf, for any quarter, the amount available to a State educational agency under this section to make payments to eligible local educational agencies and eligible BIA-funded schools under this subsection is insufficient to pay the full amount that an eligible local educational agency or eligible BIA-funded school is eligible to receive under this section, the State educational agency shall ratably reduce the amount of such payments to each such agency and school.
 (3)Immigrant studentsSubject to the subsection (d), an eligible local educational agency or eligible BIA-funded school receiving emergency impact aid payments under this section shall use the payments to provide services and assistance to elementary schools and secondary schools (including charter schools) served by such agency, or to such BIA-funded school, that enrolled an immigrant student.
				(d)Use of funds
 (1)Authorized usesThe authorized uses of funds are the following: (A)Paying the compensation of personnel, including teacher aides, in schools enrolling immigrant students.
 (B)Identifying and acquiring curricular material, including the costs of providing additional classroom supplies, and mobile educational units and leasing sites or spaces.
 (C)Basic instructional services for such students, including tutoring, mentoring, or academic counseling.
 (D)Reasonable transportation costs. (E)Health and counseling services.
 (F)Education and support services. (G)Other uses as allowed under title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.).
					(2)Provision of special education and related services
 (A)In generalIn the case of an immigrant student who is a child with a disability, any payment made on behalf of such student to an eligible local educational agency shall be used to pay for special education and related services consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (B)DefinitionsIn subparagraph (A), the terms child with a disability, special education, and related services have the meaning given such terms in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
					(e)Return of aid
 (1)Eligible local educational agency or eligible BIA-funded schoolAn eligible local educational agency or eligible BIA-funded school that receives an emergency impact aid payment under this section shall return to the State educational agency any payment provided to the eligible local educational agency or school under this section that the eligible local educational agency or school has not obligated by the end of the 2017–2018 school year in accordance with this section.
 (2)State educational agencyA State educational agency that receives emergency impact aid under this section, shall return to the Secretary of Education—
 (A)any aid provided to the agency under this section that the agency has not obligated by the end of the 2017–2018 school year in accordance with this section; and
 (B)any payment funds returned to the State educational agency under paragraph (1). (f)Limitation on use of aid and paymentsAid and payments provided under this section shall only be used for expenses incurred during the 2017–2018 school year.
 (g)Administrative expensesA State educational agency that receives emergency impact aid under this section may use not more than 1 percent of such aid for administrative expenses. An eligible local educational agency or eligible BIA-funded school that receives emergency impact aid payments under this section may use not more than 2 percent of such payments for administrative expenses.
 (h)Special funding ruleIn calculating funding under section 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703) for an eligible local educational agency that receives an emergency impact aid payment under this section, the Secretary of Education shall not count immigrant students served by such agency for whom an emergency impact aid payment is received under this section, nor shall such students be counted for the purpose of calculating the total number of children in average daily attendance at the schools served by such agency as provided in section 8003(b)(3)(B)(i) of such Act (20 U.S.C. 7703(b)(3)(B)(i)).
			(i)Nondiscrimination
 (1)In generalNothing in this Act may be construed to alter or modify the provisions of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
 (2)ProhibitionA school that enrolls an immigrant student under this section shall not discriminate against students on the basis of race, color, national origin, religion, disability, or sex.
 (3)Rule of constructionThe amount of any payment (or other form of support provided on behalf of an immigrant student) under this section shall not be treated as income of a parent or guardian of the student for purposes of Federal tax laws or for determining eligibility for any other Federal program.
 (j)Treatment of State aidA State shall not take into consideration emergency impact aid payments received under this section by a local educational agency in the State in determining the eligibility of such local educational agency for State aid, or the amount of State aid, with respect to free public education of children.
			4.Definitions
 (a)In generalUnless otherwise specified, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (b)Specific definitionsIn this Act: (1)Eligible local educational agencyThe term eligible local educational agency means a local educational agency that serves an elementary school or secondary school (including a charter school) in which there is enrolled an immigrant student.
 (2)Eligible BIA-funded schoolThe term eligible BIA-funded school means a school funded by the Bureau of Indian Affairs in which there is enrolled an immigrant student.
 (3)Immigrant studentThe term immigrant student has the meaning given the term immigrant children and youth in section 3301 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011). 